        Case 1:20-cv-04922-LTS-JLC Document 43 Filed 07/16/20 Page 1 of 2

                                                                                                     7/16/2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
BILLYBEY MARINA SERVICES, LLC,                                :

                          Plaintiff,                         :     Case No. 1:20-cv-04922-LTS -JLC

                 v.                                          :     IN ADMIRALTY

Bouchard Transportation Co., Inc.,                  :              ORDER GRANTING MOTION
Motor Tug Ellen S. Bouchard, Inc.,                                 FOR ARREST OF
Tug Jane A. Bouchard Corp.,                         :              MV ELLEN S. BOUCHARD
Tug Evening Star Corp.,                                            MV JANE A. BOUCHARD
B. No 252 Corp.,                                    :              MV EVENING STAR
B. No. 230 Corporation,                                            BARGE B No. 252
B. No. 284 Corp.,                                   :              BARGE B No. 230
B. No. 210 Corporation,                                            BARGE B No. 284
B. No. 262 Corp.,                                   :              BARGE B No. 210
B. No. 250 Corp.,                                                  BARGE B No.262
B. No. 260 Corporation and                          :              BARGE B No. 250
B. No 282 Corp., in personam, and,                                 BARGE B No. 260
M/V ELLEN S. BOUCHARD, IMO No. 8117952, :                          BARGE B No. 282
Official No. 644590, her engines, equipment, tackle,
etc., M/V JANE A. BOUCHARD, IMO No. 9269702
Official No. 1139762, her engines, equipment,
tackle, etc., M/V EVENING STAR, IMO No.             :
9629768, Official No. 1234828, her engines,
equipment, tackle, etc.,
BARGE B. No. 252, BARGE B. No. 230,                 :
BARGE B. No. 284, BARGE B. No. 210,
BARGE B. No. 262, BARGE B. No. 250,                 :
BARGE B. No. 260 and BARGE B. No. 282, in rem,

                           Defendants.                         :
---------------------------------------------------------------X

        Upon the motion of Plaintiff, Billybey Marina Services, LLC, (“Billybey” or “Plaintiff”)

for this Court to issue a Warrant of Arrest for the vessels set forth below (“Vessels”) and the

Court having determined that the conditions for an in rem action appear to exist pursuant to

Federal Supplemental Admiralty and Maritime Rule C and that the relief sought is proper,

        NOW, THEREFORE, IT IS HEREBY ORDERED:
         Case 1:20-cv-04922-LTS-JLC Document 43 Filed 07/16/20 Page 2 of 2




         That the Plaintiff’s motion is GRANTED; and,

         IT IS FURTHER ORDERED, that the Clerk shall issue the Warrant of Arrest for the

Vessels:

         M/V ELLEN S. BOUCHARD
         M/V JANE A. BOUCHARD
         M/V EVENING STAR,
         BARGE B. No. 252
         BARGE B. No. 230
         BARGE B. No. 284
         BARGE B. No. 210
         BARGE B. No. 262
         BARGE B. No. 250
         BARGE B. No. 260
         BARGE B. No. 282, and,

         IT IS FURTHER ORDERED that the Vessels may be released from seizure without

further order of this Court if the Marshal, or the Substitute Custodian appointed by the Court,

receives written authorization from the attorney who requested the seizure, and that such attorney

advises that he has conferred with all counsel representing all of the parties to the litigation and

they consent to the release, if the attorney files the consent and the Court has not entered an

Order to the contrary.


SO ORDERED

    16 day of _______,
this__         July    2020


                                                       __________________________________
                                                             Laura Taylor Swain, U.S.D.J.




LEGAL\47348443\1 18138.0001.000/481314.000


                                                  2
